Citation Nr: 0113924	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel






INTRODUCTION

The appellant has recognized guerrilla service from July 15, 
1944 to February 15, 1945, and from February 21, 1945, to 
June 21, 1945.  It has been determined that he has never been 
a prisoner-of-war (POW).

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to nonservice-connected disability 
pension benefits.  In February 2000, the Board remanded the 
issue of entitlement to service connection for pulmonary 
tuberculosis to the RO for additional development.  The Board 
had previously adjudicated this claim in May 1997.  However, 
the decision regarding the issue of entitlement to service 
connection for pulmonary tuberculosis was vacated by the U.S. 
Court of Appeals for Veterans Claims (Court) in June 2000.  
The appellant withdrew the claim of entitlement to service 
connection for pulmonary tuberculosis in August 2000.  
Accordingly, no issues addressed by the Board in either May 
1997 or February 2000 are before the Board at this time.  


FINDING OF FACT

The appellant has recognized guerrilla service from July 15, 
1944 to February 15, 1945, and from February 21, 1945, to 
June 21, 1945.


CONCLUSION OF LAW

The criteria for basic eligibility to nonservice-connected 
disability pension benefits are not met. 38 U.S.C.A. §§ 
101(2), 107, 1521(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.1, 3.6, 3.8 (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1958, the United States Army verified that the 
appellant had recognized guerrilla service from July 15, 1944 
to February 15, 1945, and from February 21, 1945, to June 21, 
1945.   He was on no casualty status from February 16, 1945 
until February 20, 1945.  Based on this evidence, the RO 
denied entitlement to nonservice-connected disability pension 
benefits in June 2000.  The appellant filed a notice of 
disagreement (NOD) with this decision in July 2000, and 
submitted a substantive appeal in September 2000, perfecting 
his appeal to the Board.

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  The 
VCAA contains extensive provisions modifying the adjudication 
of all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The appellant's representative, in written argument prepared 
in February 2001, contends that this case must be remanded to 
the RO for development under the VCAA.  The Board does not 
agree with this assessment.  In a written statement dated 
September 2000, the appellant conceded that he served on 
active duty from July 15, 1944 to June 21, 1944 (the period 
of no casualty status from February 16, 1945 until February 
20, 1945, does not affect this claim).  The concept of "well 
groundedness" applies to the character of evidence presented 
by an appellant.  The VCAA eliminates the concept of a well-
grounded claim and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
However, since there is no dispute as to the evidence in this 
case, but only as to the law and its meaning, the Board does 
not find the concept of "well groundedness" is applicable.  
See Sabonis.  Thus, much of the changes applicable to the 
VCAA have no impact on this case. 

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria governing the duty to assist regarding this issue.  
The RO has obtained all pertinent records regarding this 
issue and the appellant has been effectively notified of the 
evidence required to substantiate his claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The appellant has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate this claim in multiple communications from the 
RO.  He and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
this claim.  As discussed below, the VA is bound in this case 
by the finding of the service department that the appellant 
had no service qualify him for a VA pension.  This fact has 
been conceded by the appellant.  The RO did attempt to assist 
the appellant by contacting the United States Army to 
determine if he had the requisite service, but the response 
from Army indicated he did not.  Absent the required service, 
which is determinative as a threshold matter in the present 
case, there is no reasonable possibility that further 
development of the claim by VA would substantiate the claim.  
Nor, in the context of the law that applies to this case, is 
there any indication in the record that there is any evidence 
that could substantiate the claim that has not been obtained.  
In its June 2000 statement of the case, the RO gave notice to 
the appellant that, as a threshold matter, the law requires a 
particular type of service for entitlement to VA pension 
benefits.  The threshold issue in this case is the very 
narrow question of what service is necessary to establish a 
VA pension, and the claimant has been properly notified of 
what evidence is necessary.  The appellant has had an 
opportunity to respond with additional evidence or argument 
on this ground for denying his claim.  

As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the appellant are to be 
avoided.)  In light of all of these considerations, the Board 
finds that it is not prejudicial to the claimant to proceed 
to adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As noted above, in May 1958, the United States Army verified 
and classified the appellant's service.  No other qualifying 
service was reported.  The appellant has conceded that this 
is, in fact, his service.  In this context, the Board must 
point out that the certification acknowledges the appellant's 
recognized guerilla service, and the RO followed the 
certification.  The determination of the RO and the Board is 
not based upon a dispute as to whether or not the appellant 
provided recognized guerilla service.  Thus, to the extent 
the appellant gained the impression that his claim had been 
denied because of lack of verification of his guerilla 
service, he is mistaken.

The law authorizes payment of nonservice-connected pension to 
a veteran of war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 1991 & Supp. 2000).  Service before July 1, 1946, in 
the organized military forces of the Government of the 
Commonwealth of the Philippines while such forces were in the 
service of the Armed Forces of the United States pursuant to 
the Military Order of the President dated July 26, 1941 
(including organized guerrilla forces), shall not be deemed 
to have been active military, naval, or air service for the 
purpose of any law of the United States confirming rights, 
privileges or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except benefits under certain contracts of 
National Service Life Insurance; the Missing Persons' Act; 
and compensation for service-connected disability or death, 
dependency and indemnity compensation for service-connected 
death (with an exception); and burial benefits.  38 U.S.C.A. 
§ 107 (West 1991); 38 C.F.R. § 3.8 (2000).  With an exception 
not pertinent to this appeal, service in the Philippine 
Scouts (Regular Philippine Scouts) is included for VA 
disability pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.8(a) 
(2000).

The VA is bound by the service department's certification as 
to a claimant's military service.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); see 38 C.F.R. § 3.1(y)(1), 3.203 (2000).  In 
any event, the appellant is not disputing his service dates.

As indicated, service before July 1, 1946, as a Philippine 
Scout, or in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits, but does not establish basic eligibility 
for nonservice-connected pension benefits. 38 U.S.C.A. § 
107(a) (West 1991); 38 C.F.R. §§ 3.8, 3.9 (2000).

The evidence of record fails to demonstrate, by appellant's 
own admission, that his service was in a category that is 
ineligible for VA nonservice-connected pension benefits.  38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.1(e), 3.2, 3.3 
and 3.6(a) (2000).  In order to establish basic eligibility 
for VA disability pension benefits, it is required, in part, 
that the applicant have active military, naval or air 
service.  Under the pertinent laws and regulations, service 
as a member of the Commonwealth Army of the Philippines, 
including the recognized guerrilla forces, is not deemed to 
be active service for nonservice-connected pension benefits. 
38 U.S.C.A. § 107 (West 1991); 38 C.F.R. § 3.8 (2000).

The Board notes that the appellant had no service with the 
Regular Philippine Scouts, and the record unequivocally shows 
that his recognized periods of service were before July 1, 
1946.  The appellant has conceded this fact.  The Court 
itself, in June 1999 decision, on the second page of its 
decision, held that the appellant's service was from July 15, 
1944 to February 15, 1945, and from February 21, 1945, to 
June 21, 1945.  

Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the law precludes basic eligibility for nonservice-connected 
disability pension benefits based on the appellant's service.  
As such, the appellant's claim of entitlement to non-service 
connected disability pension benefits is denied due to the 
absence of legal merit, or the lack of entitlement under the 
law. Sabonis, 6 Vet. App. at 430.

In light of the above, the Board finds that a remand of this 
case under the VCAA would serve no constructive purpose.  
Based on the veteran's own admission, there is no additional 
evidence to develop or consider would provide a basis to 
grant this claim.    

ORDER

Basic eligibility for nonservice-connected disability pension 
benefits is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

